Citation Nr: 0723727	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-31 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from November 1984 to February 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision that 
denied service connection for a psychiatric disorder, to 
include PTSD.  In September 2006, the veteran testified at a 
Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran is claiming service connection for a psychiatric 
disorder, to include PTSD.  She contends that her in-service 
stressor involved sexual assault.  The veteran specifically 
reports that she was raped during service.  

The veteran's service personnel records do not show combat 
decorations evidencing combat.  She was separated from 
service for unsatisfactory performance.  A February 1986 
personnel report noted that the veteran had one Company Grade 
Article 15, two Summarized Article 15s, and eighteen 
counseling statements in her company personnel file.  The 
report specifically indicated that the veteran was given a 
Summarized Article 15 for larceny in May 1985; a Summarized 
Article 15 for sleeping in class in August 1985; a Summarized 
Article 15 for being AWOL in December 1985; and a Company 
Grade Article 15 for being AWOL in January 1986.  


Her service medical records do not specifically show 
treatment for any psychiatric problems.  An October 1985 
emergency care and treatment report noted that the veteran 
reported that she had been having an upset stomach for a week 
and a half with vomiting for three days.  The assessment was 
pregnancy.  

A November 1985 treatment entry noted that the veteran 
presented with an extremely complex situation.  It was noted 
that she related a menstrual history of very short, very 
light periods every couple of months since May 1985.  She 
stated that in May 1985, she went to a party with a boyfriend 
and that both of them became very drunk.  The veteran 
reported that they both passed out and that when she 
awakened, she was not sure whether or not she felt she had 
intercourse.  She indicated that when she missed her period 
in June, she became worried that she was pregnant and 
confronted her boyfriend, who initially denied, but later 
admitted that he had sex with her.  She noted that she 
spotted in July and assumed that she was not pregnant and 
that she had not experienced a weight gain until October.  
The veteran also stated that she did not experience nausea or 
vomiting until October.  It was noted that when the veteran 
was seen in the emergency room in October, it was suspected 
that she was pregnant.  

The report indicated that the veteran appeared tense and 
depressed and that she stated that the major source of her 
anxiety related to CID charges against her former boyfriend 
that she said she was coerced to initiate (on the ground of 
rape) by her father and her unit.  The veteran reported that 
she did not want to press charges.  The assessment was a 
stressful situation involving late second trimester 
pregnancy; knowledge deficit of human physiology, pregnancy 
case; potential for nutritional deficit related to frequent 
nausea and vomiting.  It was noted that the veteran was 
advised to contact CID through her ISG immediately to halt 
rape charges if that was her choice.  A subsequent November 
1985 entry noted that the veteran had a restful weekend and 
that she appeared much less anxious that at her previous 
appointment.  It was noted that she spoke to her ISG and had 
the CID investigation terminated, to the veteran's great 
relief.  The assessment was uncomplicated intrauterine 
pregnancy.  


A January 1986 report of mental status evaluation noted that 
the veteran was mentally responsible.  The January 1986 
separation examination report noted that the veteran's 
psychiatric evaluation was normal.  It was noted the veteran 
was at eight months gestation.  A February 1996 report from a 
private hospital noted that the veteran delivered a male 
infant.  Another February 1986 entry noted that she wanted to 
surrender the infant.  

The evidence notes the veteran married the boyfriend 
described above in May 1985, shortly after her discharge from 
service.

Post-service VA treatment records show treatment for 
variously diagnosed psychiatric problems, including anxiety 
and major depressive disorder.  There is no specific 
diagnosis of PTSD of record.  She reported undergoing no 
psychiatric treatment prior to October 2001.

An October 2001 VA psychiatric evaluation report noted that 
the veteran appeared withdrawn, but that through the 
interview she relaxed and was able to answer all questions 
without hesitancy.  It was noted that she had several 
emotional episodes throughout the interview and that she was 
able to talk about her past spousal abuse and the rape that 
occurred in the Army.  It was noted that she had a long 
history of two abusive husbands and boyfriends throughout her 
life, through which she lost her first son.  She stated that 
she had not seen her son since he was one year old and that 
she was currently trying to contact him.  The veteran stated 
that the biological father recently killed his current wife 
and then committed suicide.  She noted that her son was given 
over to an adopted racial family that she was able to choose 
for him.  It was noted that the veteran expressed constant 
guilt in letting go of her son, but felt that it was the only 
way to escape the physical abuse and to appease him.  The 
veteran reported that she then remarried and went through 
physical abuse with the second husband.  The diagnoses were 
major depressive disorder, panic disorder, and trauma related 
anxiety.  

A January 2003 VA treatment entry noted, as to the veteran's 
psychosocial history, that she had a history of childhood 
sexual abuse as well as two physically abusive marriages.  
The diagnoses included major depressive disorder, single 
episode, mild to moderate, and rule out borderline 
personality disorder.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion provided after a 
review of the entire claims file, as to her claim for service 
connection for a psychiatric disorder, to include PTSD.  
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  
        
Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated her 
for psychiatric problems, including PTSD, 
since June 2005.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA 
treatment records since June 2005 should 
be obtained.  



2.  Schedule the veteran for a VA 
examination by a psychiatrist to 
determine the nature and etiology of any 
current psychiatric disorder.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should 
diagnose all current psychiatric 
disorders.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability) 
that any currently diagnosed psychiatric 
disorder is etiologically related to the 
veteran's period of service.  If PTSD is 
diagnosed the examiner should specify the 
stressor(s) upon which the diagnosis was 
based. Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

3.  Thereafter, review the claim for 
entitlement to service connection for a 
psychiatric disorder, to include PTSD.  If 
the claim remains denied, issue a 
supplemental statement of the case to the 
veteran and her representative, and give 
them an opportunity to respond before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



